Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or ameliorating SARS-CoV-2 infection, or inflammatory conditions associated with a viral infection, does not reasonably provide enablement for preventing the viral infection, the disease caused by the infection, or treating other viral infection. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ 2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factor to consider when assessing if a disclosure would have required undue experimentation. The court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and 
8) the breadth of the claims.
The nature of the invention: The instant invention pertains to methods of the employment of icosapent ethyl for treating, preventing, or ameliorating a viral infection, particularly SARS-CoV-2 infection or a disease caused by the viral infection. Note, claims 1, 3-4 are not limited to any specific virus.
The relative skill of those in the art: The relative skill of those in the art are those with PhD in the relevant art.
The breadth of the claims: The instant claims are deemed very broad since these claims reads on a method of treatment, preventing and ameliorating any viral infection and associated diseases. The “preventing” would read on completely stopping the infection and disease from happening. 
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses preventions of any viral infections, such as SARS-CoV-2 infection, and any disease caused by such infectious. There is no known or established active agents that would be effectively preventing or treating any and all viral infections. For examples, as applicant acknowledged, there is no known preventive agents against SARS-CoV-2 infection. See, paragraph [0002] of the specification. Even for now, other than vaccines, no small molecular preventive agents against SARS-CoV-2 have been known. Further, viruses may have distinct structures and pathological mechanism of causing a diseases. There is no agent that would be effective against all viral infections   
Based on the known teachings of the cancer treatments, one of skill in the art would recognize that it is highly unpredictable in regard to the treatment/prevention of all viral infection and associated diseases by administering the very same compound.
Therefore, the skilled artisan would view that the treatment/prevention of all diseases encompassed herein by administering the same particular compound herein, is highly unpredictable.
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering the same particular compound herein for treating all diseases listed in the specification.
The presence or absence of working examples: In the instant case, no working examples are presented in the specification as filed showing that the particular compound herein would actually preventing any viral infection. The disclosed examples are drawn to icosapent ethyl treatment of a groups of patients infected with SARS CoV-2 as compared to those patients who received a placebo control. The treated patients show reduced symptoms associated with the infection. See, paragraph [0550] to [0575]. 
Further, note that the specification provides no working examples as factual evidence, i.e., no testing results or data demonstrating that the instant compound to be useful in treating and preventing other viral infection and associated diseases encompassed by the claims. Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad methods herein.
Genentech, 108 F.3d at 1366, states that ''a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant compounds for treating and preventing any possible viral infection and associated diseases encompassed by the claims herein, with no assurance of success.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bobotas et al. (WO 2014/179341 A1) in view of Zhang et al. (“The use of anti-inflammatory drugs in the treatment of people with sever coronavirus disease (COVID-19): the perspectives of clinical immunologists from China,” Clinical Immunology, (23 March 2020), 214, 108393) and Pang et al. (“Potential rapid diagnostics, vaccine and therapeutics for 2019novel coronavirus (2019-nCoV): a systematic review,” 19 February 2020  https://www.mdpi.com/2077-0383/9/3/623/htm )
Bobotas et al. teach a fatty acid composition comprising at least 81% of omega-3 fatty acids, salt or derivatives, wherein the fatty acid comprise 80-95% of eicosapentaenoic acid (EPA). The composition are useful for treatment or prophylaxis of various of diseases/disorders, including inflammatory disease, respiratory disease and infectious caused by virus. See, particularly, the abstract, and paragraph [0002].  Bobotas et al. teach that high concentrated omega-3 fatty acid product have been known in the art, such as AMR101 (trade name VASCEPA® ) which comprise at least 95% of EPA ethyl ester. See, particularly, paragraph [0009]. In various clinical studies, AMR101 has been used in a daily dose of 4 gram in treatment of dyslipidemia. See, paragraphs [0014] to [0016]. Bobotas et al. teach that  the invention provides omega-3 composition with improved bioavailability and absorption as compared to AMR101. See, paragraphs [0047] to [0049]. The dosage amount of EPA is in the range of 100mg to 10000mg/day. See, particularly, paragraphs [0089] to [0090]. The EPA may be in the form of free acid or ethyl ester. See, particularly, paragraph [0098]. 
Bobotas et al. do not teach expressly a method of treating SARS-CoV-2 infection or COVID-19 by administering to the patients a composition of EPA ethyl ester, or icosapent ethyl in particularly dosage regimen herein required.
However, Zhang et al. disclose that critical COVID-19 patients have some common features: 1) sudden deterioration of disease around one to two weeks after onset; 2) much lower level of lymphocytes, especially natural killer (NK) cells in peripheral blood; 3) extremely high inflammatory parameters, including C reactive protein (CRP) and pro-inflammatory cytokines (IL-6,TNFα, IL-8, et al); 4) destroyed immune system revealed by atrophy of spleen and lymph nodes, along with reduced lymphocytes in lymphoid organs; 5) the majority of infiltrated immune cells in lung lesion are monocytes and macrophages, but minimal lymphocytes infiltration; 6) mimicry of vasculitis, hypercoagulability and multiple organs damage. Particularly, inflammatory cytokine storm (CS) was very common in patients with severe COVID-19. Most of severe COVID-19 patients had persistent very high level of erythematosus sedimentation rate (ESR), CRP, and high level of IL-6,TNFα, IL-1β, IL-8, IL2R, etc., and were associated with ARDS (acute respiratory distress syndrome). See, page 1, the last paragraph bridging to page 2, the left column. Zhang et al. teach that anti-inflammation therapy would be helpful in preventing further injury. Various anti-inflammatory agents have been known and used for treatment of COVID-19, including non-steroidal anti-inflammatory drugs, glucocorticoids, chloroquine/hydroxychloroquine, immunosuppressants, inflammatory cytokines antagonists (such as IL-6R monoclonal antibodies, TNF inhibitors, IL-1 antagonists, janus kinase inhibitor (JAK) inhibitors, such as tocilizumab (IL-6 inhibitor) or anakinra (IL-1 receptor antagonist). See, page 3, the first paragraph. Zhang et al. further discloses that chloroquine or hydroxychloroquine have been known for treating COVID-19. See, particularly, page 4, the left column. 
Pang et al. teach that vaccines, including RNA, DNA based, have been in the pipeline globally as of February 2020. See, page 11, and tables 3 and 4 at pages 12-14. Pang et al. also teach that remdesivir, is among the few drugs having potential and ongoing therapeutic trial against the viral infection and COVID-19. See, page 16.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat patients of SARS-CoV-2 infection or COVID-19 with EPA or its derivatives, such as icosapent ethyl 
A person of ordinary skill in the art would have been motivated to treat patients of SARS-CoV-2 infection or COVID-19 with EPA or its derivatives, such as icosapent ethyl because EPA derivatives, such as icosapent ethyl has been known for inflammatory disease, respiratory disease and infectious caused by virus and COVID-19 is a viral infectious disease characterized by inflammatory and respiratory symptoms. As to particular dosage amounts recited in claims 3, 6-10, and 12. note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, the optimization of the effective amounts and duration within the disclosed range of prior art would have been a routine experimentation. As to claim 11, requiring the concentration icosapent ethyl in the composition be at least 96% of all omega-3 fatty acid, Such a concentration of icosapent ethyl would have been obvious as known composition of icosapent ethyl, such as such as AMR101 (trade name VASCEPA® ) which comprise at least 95% of EPA ethyl ester. It would have been obvious to use high concentrated EPA ethyl composition as such composition is readily available. As to claim 13, treatment of severe COVID-19 patients such as those requires hospitalization would have been obvious because such patients have severe inflammatory and respiratory symptoms. With respect to claim 14-19, reciting the benefit, biological/biochemical effects of the treatment, note, the claims merely recite the results of the treatment which do not materially limit the steps of claimed method. Further, ameliorating of the symptoms associated with inflammation would have reasonably been expected due to the known anti-inflammatory effect of EPA. As to claims 20, 22-25, note the further employment of other agents known for treating or preventing the infection and/or disease would have been obvious as it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. Thus, the further employment of remdesivir (claim 21) chloroquine/hydroxychloroquine (claim 22), tocilizumab (an antibody, claims 23, 24), or RNA vaccine (claim 25) would have been obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        



	
.